DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The subject matter of claims 1-11 are allowable because the prior art fails to teach or suggest “anti-counterfeiting measure that when included in the 3D object will prevent creation of a digital model of the three-dimensional object by causing the 3D object to obstruct a possible 3D scanning method.”  This is interpreted as follows: an anti-counterfeiting measure is a physical or compositional feature of build material that, when scanning a 3D object to re-create it, prevents sound, light x-ray or other signals from a scanner from being captured by the scanner; this prevents the scanner from detecting signals, or creates signals that do not re-create the 3D object.  This is in contrast to prior art methods that do not prevent scanning, but instead create authenticity marks, patterns, etc. in/on 3D printed objects.  As to the specific techniques that prevent scanning of the 3D object, the Specification describes specific examples at paragraphs 0050-0053.  The Office could not find a generic teaching or suggestion to use build material to prevent 3D object scanning; nor could the Office find specific techniques disclosed in the Specification at paragraphs 0050-0053.  Instead, the closest prior art only teaches general techniques to verify or authenticate 3D printed objects (which a user can then decide to prevent a scanner from scanning; see US 2016/0375676, paras. 0103-04, for prevent scanning of 3D objects.  Thus, the instant claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743